An action of assumpsit upon account annexed to recover the -price of one round can sealing machine. The verdict was for plaintiff for the sum claimed and -the case is before this -court on general motion of defendant for new trial.
The charge of the justice below is not found in the -record. We must assume it unobjectionable. A careful reading of the evidence leads -to the conclusion that there was- .sufficient to- warrant the conclusion of the jury and in the -absence of any indication of bias or prejudice on the part of the jury -the verdict must stand. Motion overruled.